Exhibit 10.1 FIRST AMENDMENT TO LETTER AGREEMENT THIS FIRST AMENDMENT TO LETTER AGREEMENT (this “ Amendment ”) is made and entered into as of January 15, 2017 (the “ Effective Date ”), by and between Helios and Matheson Analytics Inc., a Delaware corporation (the “ Company ”) and Hudson Bay Master Fund Ltd. (the “ Investor ”). The Company and the Investor are sometimes individually referred to herein as a “ Party ” and together as the “ Parties .” Capitalized terms used but not defined herein shall have the meanings as set forth in the Letter Agreement (as defined below). RECITALS WHEREAS , the Parties previously entered into that certain Letter Agreement dated December 1, 2016 (the “ Letter Agreement ”), with respect to the Conversion Price Reduction of the Investor’s senior secured convertible note; and WHEREAS , the Parties have agreed to extend certain deadlines under the Letter Agreement on the terms and conditions set forth herein. NOW, THEREFORE , in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree to amend the Letter Agreement as follows: AGREEMENT 1. Amendment . The first two (2) sentences of the third paragraph of the Letter Agreement are hereby amended and restated in their entirety to read as follows: “If any Notes remain outstanding as of February 15, 2017, the Company shall irrevocably deliver either a Mandatory Conversion Notice or a Company Optional Redemption Notice, at the Company’s option (the “ Election ”), to each holder of Notes then outstanding (with a request to waive the Maximum Mandatory Conversion Amount, the Maximum Mandatory Share Amount and any Equity Conditions Failure, if any) with respect to all of the Conversion Amount of the Note of each such Holder then outstanding; provided, that same Election shall be made with respect to each holder of Notes then outstanding. Notwithstanding the foregoing, (x) if any Notes remain outstanding on February 15, 2017 and the Company shall have failed to make the Election with respect to all of the Conversion Amount of the Notes then outstanding, the Company shall be deemed to have delivered a Mandatory Conversion Notice to each holder of Notes then outstanding (with a request to waive the Maximum Mandatory Conversion Amount, the Maximum Mandatory Share Amount and any Equity Conditions Failure, if any) with respect to all of the Conversion Amount of the Note of each such Holder then outstanding and (y) if the Company elects to effect a Company Optional Redemption of the Notes, the Investor consents, in lieu of the payment of the Company Optional Redemption Price of any Note held by Palladium Capital Advisors LLC, to the exchange of such Note into an unsecured convertible note, which shall (other than being unsecured) be identical to such Note (including, without limitation, with identical outstanding principal and interest thereunder) and shall be permitted indebtedness under the new senior secured convertible notes issued to the Investor pursuant to that certain Securities Purchase Agreement, dated December 1, 2016.” 2.
